8/25/2021                Case 6:20-cv-00726-ADA Document  54-3
                                                     One Config     Filed
                                                                Simple (OCS)08/25/21 Page 1 of 4



       
                                  Solutions       Services       Products         About Us   Support                                                        


                                                                              FlexNetwork        
    Home /                                                                                            User Settings Language : English (US) |   Currency : USD


            1   Select a product                              2       configure                                 3    Submit for quote


                                        47 results found for FlexNetwork
                                          Results Per Page:       5      10   15
                                          HPE FlexNetwork 5140 48G 4SFP+ EI Switch (JL829A)                                  USD 6,701.00                  Configure
                                               48 RJ-45 autosensing 10/100/1000 ports
                                               4 SFP+ ports
                                               min=0 \ max=4 SFP+ Transceivers
                                               Power supply included
                                               1U - Height


                                          HPE FlexNetwork HSR6802 Router Chassis (JG361B)                                   USD 41,166.00                  Configure
                                               2 SAP slots or 4 HIM slots or 8 MIM slots, or a
                                               combination
                                               2 MPU (for management modules) slots
                                               5U - Height


                                          HPE FlexNetwork HSR6804 Router Chassis (JG362B)                                   USD 46,029.00                  Configure
                                               4 SAP slots or 8 HIM slots or 16 MIM slots, or a
                                               combination
                                               2 MPU (for management modules) slots
                                               7U - Height


                                          HPE FlexNetwork HSR6808 Router Chassis (JG363B)                                   USD 55,707.00                  Configure
                                               8 SAP slots or 16 HIM slots or 32 MIM slots, or a
                                               combination
                                               2 MPU (for management modules) slots
                                               1 switch fabric slot
                                               20U - Height


                                          HPE FlexNetwork MSR4080 Router Chassis (JG402A)                                   USD 23,680.00                  Configure
                                               HPE FlexNetwork MSR4000 MPU-100 Main
                                               Processing Unit
                                               HPE FlexNetwork MSR4000 SPU-100 Service
                                               Processing Unit
                                               HPE FlexNetwork X351 300W 48-60VDC to 12VDC
                                               Power Supply
                                               8-HMIM modules slot (4 Half Height + 4 Full
                                               Height Slots)
                                               5U - Height


                                          HPE FlexNetwork MSR4060 Router Chassis (JG403A)                                   USD 20,799.00                  Configure
                                               HPE FlexNetwork MSR4000 MPU-100 Main
                                               Processing Unit
                                               HPE FlexNetwork MSR4000 SPU-100 Service
                                               Processing Unit
                                               HPE FlexNetwork X351 300W 48-60VDC to 12VDC
                                               Power Supply
                                               6-HMIM modules slot (4 Half Height + 2 Full
                                               Height Slots)
                                               4U - Height
https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                                                1/4
8/25/2021             Case 6:20-cv-00726-ADA Document  54-3
                                                  One Config     Filed
                                                             Simple (OCS)08/25/21 Page 2 of 4



                                      HPE MSR3620-DP Router (JM044A)                          USD 5,686.00      Configure
                                        2 Fixed 10M/100M/1000M RJ45 ports
                                        4 COMBO 1000M RJ45/SFP port min=0 \ max=1
                                        SFP Transceiver
                                        4 - SIC module slots / 0 - DSIC module slots
                                        2 - HMIM module slots (2 - Half Height Slots) / 0 -
                                        DHMIM module slot (Double Width Full Height
                                        Slot)
                                        2 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port and 1 USB console port
                                        2GB DDR3 SDRAM Included
                                        1 - Micro SD Slot (up to 32GB)
                                        1U - Height


                                      HP MSR3012 AC Router (JG409B)                           USD 3,536.00      Configure
                                        2Fixed 10M/100M/1000M RJ45 ports
                                        1 COMBO 1000M RJ45/SFP port min=0 \ max=1
                                        SFP Transceiver
                                        2 - SIC module slots / 0 - DSIC module slots
                                        1 - HMIM module slot (1 - Full Height Slot) / 0 -
                                        DHMIM module slot (Double Width Full Height
                                        Slot)
                                        1 - VPM slot
                                        2 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port and 1 USB console port
                                        1GB DDR3 SDRAM Included (default=1GB \
                                        max=1GB DDR SDRAM)
                                        AC Power Supply included
                                        1U - Height


                                      HPE FlexNetwork MSR3064 Router (JG404A)                 USD 8,963.00      Configure
                                        1 Fixed 10M/100M/1000M RJ45 ports
                                        2 COMBO 1000M RJ45/SFP ports min=0 \ max=2
                                        SFP Transceivers
                                        4 - SIC module slots / 2 - DSIC module slots
                                        6 - HMIM module slots (4 Half Height + 2 Full
                                        Height Slots) / 1 - DHMIM module slot (Double
                                        Width Full Height Slot)
                                        2 - VPM slots
                                        2 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port and 1 USB console port
                                        2GB DDR3 SDRAM Included (4GB Max, by
                                        replaci...more


                                      HPE FlexNetwork MSR3044 Router (JG405A)                 USD 6,604.00      Configure
                                        1 Fixed 10M/100M/1000M RJ45 ports
                                        2 COMBO 1000M RJ45/SFP ports min=0 \ max=2
                                        SFP Transceivers
                                        4 - SIC module slots / 2 - DSIC module slots
                                        4 - HMIM module slots (4 - Half Height Slots) / 0 -
                                        DHMIM module slot (Double Width Full Height
                                        Slot)
                                        2 - VPM slots
                                        2 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port and 1 USB console port
                                        2GB DDR3 SDRAM Included (4GB Max, by
                                        replacing existing single 2GB SDRAM)
                                        1 - CF Card Slot
                                        2U - Height


                                      HPE FlexNetwork MSR3024 AC Router(JG406A)               USD 4,439.00      Configure
                                        2 Fixed 10M/100M/1000M RJ45 ports

https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                     2/4
8/25/2021             Case 6:20-cv-00726-ADA Document  54-3
                                                  One Config     Filed
                                                             Simple (OCS)08/25/21 Page 3 of 4
                                        1 COMBO 1000M RJ45/SFP port min=0 \ max=1
                                        SFP Transceiver
                                        4 - SIC module slots / 2 - DSIC module slots
                                        2 - HMIM module slots (2 - Half Height Slots) / 0 -
                                        DHMIM module slot (Double Width Full Height
                                        Slot)
                                        1 - VPM slots
                                        2 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port and 1 USB console port
                                        2GB DDR3 SDRAM Included (4GB Max, by
                                        replacing existing sing...more


                                      HPE FlexNetwork MSR1003 8 AC Router (JG732A)                        USD 1,722.00      Configure
                                        Comeware v5 based
                                        2 RJ-45 autosensing 10/100/1000 WAN port
                                        8 RJ-45 autosensing 10/100/1000 LAN ports
                                        3 - SIC module slots / 1 DSIC
                                        1 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port
                                        0 - VPM slot
                                        512MB DDR3 SDRAM included (default=512MB \
                                        max=512MB SDRAM)
                                        AC Power Supply included
                                        1U - Height


                                      HPE FlexNetwork MSR1002 4 AC Router (JG875A)                        USD 1,540.00      Configure
                                        Comeware v5 based
                                        1 RJ-45 autosensing 10/100/1000 WAN port
                                        4 RJ-45 autosensing 10/100/1000 LAN ports
                                        1 SFP port (min=0 \ max=1 SFP Transceiver)
                                        2 - SIC module slots / 1 DSIC
                                        1 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port
                                        0 - VPM slot
                                        512MB DDR3 SDRAM included (default=512MB \
                                        max=512MB SDRAM)
                                        AC Power Supply included
                                        1U - Height


                                      HPE FlexNetwork MSR1003 8S AC Router (JH060A)                       USD 1,722.00      Configure
                                        Comeware v7 based
                                        2 RJ-45 autosensing 10/100/1000 WAN port
                                        8 RJ-45 autosensing 10/100/1000 LAN ports
                                        3 - SIC module slots / 1 DSIC
                                        1 USB 2.0 Port for 3G modem and USB disk
                                        1 CON/AUX port
                                        0 - VPM slot
                                        1GB DDR3 SDRAM included (default=1GB \
                                        max=1GB SDRAM)
                                        AC Power Supply included
                                        1U - Height


                                      HPE FlexNetwork MSR958 1GbE and Combo 2GbE WAN                      USD 785.00
                                      8GbE LAN Router (JH300A)                                                              Configure

                                        1 SFP fixed Gigabit Ethernet SFP port (min=0 \
                                        max=1 SFP Transceivers)
                                        1 RJ-45 autosensing 10/100/1000 WAN port
                                        8 RJ-45 autosensing 10/100/1000 LAN ports




                                                                                        1     2   3   4


https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                 3/4
8/25/2021                     Case 6:20-cv-00726-ADA Document  54-3
                                                          One Config     Filed
                                                                     Simple (OCS)08/25/21 Page 4 of 4




                          Other Options
                             Upload and open config file                   BROWSE FOR HPC FILE
                              Choose File No file chosen
                             Email support

               Search for an existing configuration                 Edit Configuration Id
               Product Information Library

        United States



        Corporate                         Partners                          Social                Communities           Customer Resources       Legal

        About HPE                         Partner Programs                  LinkedIn              HPE Blogs and Forum   How to buy               Privacy
        Accessibility                     Find a Partner                    Facebook                                    Enterprise Store         Terms of Use
        Careers                                                             Twitter                                     Public Sector Store      Ad Choices & Cookies
        Contact Us                                                          YouTube                                     Education and Training   Do Not Sell My Personal
                                                                                                                                                 Information
        Corporate Responsibility                                                                                        Email Signup
                                                                                                                                                 Supply Chain
        Events                                                                                                          Executive Briefing       Transparency
                                                                                                                        Centers
        Hewlett Packard Labs
                                                                                                                        Look up old HP.com
        Investor Relations                                                                                              URL
        Leadership
        Newsroom
        Public Policy
        Sitemap


        © Copyright 2021 Hewlett Packard Enterprise Development LP




https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                                                       4/4
